DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Terakado et al(7475871) taken together with Pattullo(10072615).
	Terakado et al in figure 1 teaches a valve for a charge forming device comprising a needle(40) having a first end and a second end, a valve body(64) having an axis extending between a first end and a second end, a cavity open in the second end and in which part of the needle is received with the second end of the needle extending out of the second end of the valve body, the valve body also having a projection extending axially from the first end of the valve body to a free end of the projection.  Terakado et al is silent as to the valve body having at least one drive surface axially spaced from the free end, the drive surface extends axially and radially.   Pattullo teaches in figures 2 and 4 a needle valve(34) for a charge forming device including a tip(68), a cylindrical portion(64), and a head(54) having at least one drive surface(8) axially spaced from a free end, the drive surface extending axially and radially.  It would have been obvious to 
	Terakado et al taken together with Pattulo further teaches wherein the projection is defined by the needle and the first end of the needle defines the free end of the projection.  Terakado et al taken together with Pattulo further teaches wherein the projection is coaxial with the valve body.  Terakado et al taken together with Pattulo further teaches wherein the at least one drive surface includes at least two drive surfaces that are defined on opposite sides of the projection.  Terakado et al taken together with Pattulo further teaches wherein the drive surfaces define at least part of a slot(notch 80) formed in the first end of the valve body.  Terakado et al taken together with Pattulo further teaches wherein the drive surfaces face inwardly toward an axis. 
Allowable Subject Matter
Claims 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 12 recites “a tool for rotating a valve that has a projection extending axially beyond a drive surface to be engaged by the tool, the tool comprising: a body having an  allowed. 
Claim 19 recites “ a rotary throttle valve carburetor , comprising: a body defining a fuel and air mixing passage, a throttle valve chamber communicating with the fuel and air mixing passage and a fuel flow path communicating a supply of fuel with the fuel and air mixing passage; a throttle valve rotatably and axially movably received in the throttle valve chamber and including a throttle valve passage variably aligned with the fuel and air mixing passage; and an adjustment valve threadedly carried by the carburetor in communication with the fuel flow path to restrict fuel flow through at least a portion of  allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159.  The examiner can normally be reached on Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
January 21, 2021